DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/22 has been considered by the examiner.

Drawings
The drawings received on 6/10/22 are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,374,403. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the examined claim.
US Application 17/837,948
US Patent No. 11,374,403
Claim 1. An electrostatic discharge (ESD) circuit comprising: a cascade of transistors including a first transistor operatively cascaded to a second transistor wherein the cascade of transistors is operatively coupled to a first bus that receives an ESD pulse signal; a first ESD control circuit coupled to the first transistor and configured to turn on the first transistor during an ESD event, the first ESD control circuit coupled between the first bus at a First voltage and a first node at a second voltage, wherein the first voltage is higher than the second voltage; and a voltage divider circuit operatively coupled to the first bus at the first voltage and a second bus at a ground voltage, wherein the voltage divider circuit is operatively coupled to the first ESD control circuit.  
Claim 1. An electrostatic discharge (ESD) circuit comprising: a cascade of NMOS transistors including a first NMOS transistor operatively cascaded to a second NMOS transistor wherein the cascade of NMOS transistors is operatively coupled to a first bus that receives an ESD pulse signal; a first single-gate-oxide ESD control circuit coupled to the first NMOS transistor and configured to turn on the first NMOS transistor during an ESD event, the first single-gate-oxide control circuit coupled between the first bus at a first voltage and a first node at a second voltage, wherein the first voltage is higher than the second voltage; and a voltage divider circuit operatively coupled to the first bus at the first voltage and a second bus at a ground voltage, wherein the voltage divider circuit is operatively coupled to the first single-gate-oxide ESD control circuit.  

Claim 2. The ESD circuit of claim 1, wherein the voltage divider circuit in the first ESD comprises at least two resistors connected in series between the first bus that receives an electrostatic discharge and the second bus.  
Claim 2.  The ESD circuit of claim 1, wherein the voltage divider circuit in the single- gate-oxide ESD comprises at least two resistors connected in series between the first bus that receives an electrostatic discharge and the second bus.  

Claim 3. The ESD circuit of claim 1, wherein the first ESD control circuit comprises at least one single-gate-oxide device with a gate thickness of 3 nanometers or less.  
Claim 3.  The ESD circuit of claim 1, wherein the first single-gate-oxide ESD control circuit comprises at least one single-gate-oxide device with a gate thickness of 3 nanometers or less.  

Claim 4. The ESD circuit of claim 1, further comprising: a second ESD control circuit operatively coupled to the second transistor and configured to turn on the second transistor during an ESD event and to turn of the second transistor during a normal operation, wherein the second ESD control circuit is coupled between the first node at the second voltage and the second bus at the ground voltage, wherein the second voltage is higher than the ground voltage, wherein the second ESD control circuit comprises an inverter circuit.  
Claim 4.  The ESD circuit of claim 1, further comprising: a second single-gate-oxide control circuit operatively coupled to the second NMOS transistor and configured to turn on the second NMOS transistor during an ESD event and to turn off the second NMOS transistor during a normal operation, wherein the second single-gate-oxide control circuit is coupled between the first node at the second voltage and the second bus at the ground voltage, wherein the second voltage is higher than the ground voltage, wherein the second single-gate-oxide ESD control circuit comprises an inverter circuit.  

Claim 5. The ESD circuit of claim 4, wherein the second transistor is protected by the first transistor from the ESD event.  
Claim 5.  The ESD circuit of claim 4, wherein the second NMOS transistor is protected by the first NMOS transistor from the ESD event.  

Claim 6. The ESD circuit of claim 4, further comprising: two high-pass filter circuits operatively coupled to the first and second ESD control circuits, respectively, to set the first node to an intermediate voltage level and a third node to a low voltage level during an ESD event.  
Claim 6.  The ESD circuit of claim 4, further comprising: two high-pass filter circuits operatively coupled to the first and second single-gate-oxide ESD control circuits, respectively, to set the first node to an intermediate voltage level and a third node to a low voltage level during an ESD event.  

Claim 7. The ESD circuit of claim 6, wherein the two high-pass filter circuits each comprises a resistive component and a capacitive component.  
Claim 7.  The ESD circuit of claim 6, wherein the two high-pass filter circuits each comprises a resistive component and a capacitive component.  

Claim 8. The ESD circuit of claim 7, wherein the capacitive component in each of the two high-pass filter circuits can be a single-gate-oxide MOS device configured as a capacitor.  

Claim 8.  The ESD circuit of claim 7, wherein the capacitive component in each of the two high-pass filter circuits can be a single-gate-oxide MOS device configured as a capacitor.  

Claim 9. The ESD circuit of claim 7, wherein the resistive component in each of the two high-pass filter circuits sets the first voltages for the first and the second ESD control circuits.  
Claim 9.  The ESD circuit of claim 7, wherein the resistive component in each of the two high-pass filter circuits sets the first voltages for the first and the second single-gate-oxide ESD control circuits.  

Claim 10. A method for controlling an electrostatic discharge (ESD) circuit with single-gate-oxide semiconductor devices, comprising: detecting a ESD pulse signal by at least two high-pass filter circuits; charging a first node; charging a second node and a third node; and charging a fourth node and a fifth node to turn on a first transistor and a NMOS transistor to discharge the ESD signal, wherein the charging the fourth node and the fifth node is operatively controlled by a first ESD control circuit and a second ESD control circuit.  

Claim 10.  A method for controlling an electrostatic discharge (ESD) circuit with single- gate-oxide semiconductor devices, comprising: detecting a ESD pulse signal by at least two high-pass filter circuits; charging a first node to an intermediate voltage level operatively controlled by a voltage divider circuit, wherein the voltage divider circuit comprises at least two resistors connected in series between a first bus and a second bus; charging a second node and a third node; and charging a fourth node and a fifth node to turn on a first NMOS transistor and a second NMOS transistor to discharge the ESD signal.  

Claim 11. The method of claim 10, wherein the charging the second node is operatively controlled by a first high pass filter circuit.  
Claim 11. The method of claim 10, wherein the charging the second node is operatively controlled by a first high pass filter circuit.  

Claim 12. The method of claim 11, wherein the charging the third node is operatively controlled by a second high pass filter circuit, wherein the first and second high-pass filter circuits each comprises a resistive component and a capacitive component, and wherein the capacitive component in each of the first and second high-pass filter circuits comprises a single-gate-oxide MOS device.    
Claim 12.  The method of claim 11, wherein the charging the third node is operatively controlled by a second high pass filter circuit, wherein the first and second high-pass filter circuits each comprises a resistive component and a capacitive component, and wherein the capacitive component in each of the first and second high-pass filter circuits comprises a single- gate-oxide MOS device.  

Claim 13. The method of claim 10, wherein the voltage divider circuit is operatively coupled to a first single-gate-oxide ESD control circuit and a second single-gate-oxide ESD control circuit at the first node. 
Claim 13.  The method of claim 10, wherein the voltage divider circuit is operatively coupled to a first single-gate-oxide ESD control circuit and a second single-gate-oxide ESD control circuit at the first node.   

Claim 14. The method of claim 10, wherein charging the first node comprises charging the first node to an intermediate voltage level operatively controlled by a voltage divider circuit, wherein the voltage divider circuit comprises at least two resistors connected in series between a first bus and a second bus.  
Claim 14.  The method of claim 10, wherein the charging the fourth node and the fifth node is operatively controlled by a first single-gate-oxide ESD control circuit and a second single-gate-oxide ESD control circuit.  

Claim 15. The method of claim 14, wherein the first ESD control circuit and the second ESD control circuit each comprises a single-gate-oxide device with a gate thickness, wherein the thickness is equal to or smaller than 3 nanometers.  
Claim 15. The method of claim 14, wherein the first single-gate-oxide ESD control circuit and the second single-gate-oxide ESD control circuit each comprises a single-gate-oxide device with a gate thickness, wherein the thickness is equal to or smaller than 3 nanometers.  

Claim 16. A power switch circuit, comprising: a voltage divider circuit operatively coupled to the first bus at the first voltage and the second bus at a second voltage, wherein the voltage divider circuit is operatively configured to provide a third voltage; at least two level shifter circuits, wherein a first level shifter circuit operates in a first supply voltage range of the second to the third voltage and a second level shifter circuit operates in a second supply voltage range of the third voltage to the first voltage; at least two driver buffer circuits coupled to a respective one of the at least two level shifter circuits; and an output buffer circuit coupled to the at least two driver buffer circuits to provide a power switch output voltage.  
Claim 16.  A power switch circuit, comprising: a voltage divider circuit operatively coupled to the first bus at the first voltage and the second bus at a second voltage, wherein the voltage divider circuit is operatively configured to provide a third voltage; at least two level shifter circuits, wherein a first level shifter circuit operates in a first supply voltage range of the second to the third voltage and a second level shifter circuit operates in a second supply voltage range of the third voltage to the first voltage; and at least two driver buffer circuits coupled to a respective one of the at least two level shifter circuits; wherein the at least two level shifter circuits, and the at least two driver buffer circuits each comprises a plurality of single-gate-oxide devices.  

Claim 17. The power switch circuit of claim 16, wherein the voltage divider circuit comprises at least two resistors connected in series between the first bus and the second bus.  
Claim 17.  The power switch circuit of claim 16, wherein the voltage divider circuit comprises at least two resistors connected in series between the first bus and the second bus.  

Claim 18. The power switch circuit of claim 16, wherein the at least two driver buffer circuit further comprises a plurality of inverters, wherein the plurality of inverters each operates in the same supply voltage range as the at least two level shifter circuits.  
Claim 18.  The power switch circuit of claim 16, wherein the at least two driver buffer circuit further comprises a plurality of inverters, wherein the plurality of inverters each operates in the same supply voltage range as the at least two level shifter circuits.  

Claim 19. The power switch circuit of claim 16, wherein the at least two level shifter circuits, and the at least two driver buffer circuits each comprises a plurality of single-gate-oxide devices, and each of the plurality of single-gate-oxide devices have identical gate oxide thickness.  
Claim 19.  The power switch circuit of claim 16, wherein the plurality of single-gate- oxide devices have identical gate oxide thickness.  

Claim 20. The power switch circuit of claim 16, wherein the first level shifter further comprises a voltage tracker.
Claim 20.  The power switch circuit of claim 16, wherein the first level shifter further comprises a voltage tracker.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838